Ward, J., dissenting. In my judgment the opinion of the majority, as it relates to the narrow strip of ground east of the fence, cannot be justified. The value involved is inconsequential but the principle is important. For possession to be effective it must be adverse, i. e. there must be something to give notice. If land is entirely enclosed by a fence that fact supplies the notice but where there is a partial fence on one side, as here, the notice must be supplied by evidence. There was none here. If the fence had been built by appellant that fact would have supplied the notice but, here, the fence was built by appellee and her predecessors in title. The fallacy and harshness of the majority holding is demonstrated by a simple illustration. A property owner certainly has the right to build a fence anywhei-e he wants to on his own property. If he does so however, under the majority holding, he is liable to awaken to the shocking realization that his good friend and unsuspecting-neighbor owns part of his property. I am authorized to state Justice Holt concurs in this dissent.